IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 98-31329
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALBERTO PEREZ,

                                      Defendant-Appellant.


                      ---------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 97-CV-1250
                       USDC No. 91-CR-479-L
                      ---------------------
                           March 9, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In this 28 U.S.C. § 2255 proceeding, this court granted

Alberto Perez, who is a now a federal prisoner (# 59483-079), a

certificate of appealability (“COA”) to appeal the issue whether

his trial counsel performed ineffectively by failing to call as a

witness Julio Castro, who filed an affidavit in which he attested




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-31329
                               - 2 -

that he had been willing to testify so as to contradict certain

testimony by primary Government witness James Singletary.    Perez

also argues that the district court should have held an

evidentiary hearing as to this claim.

     Castro’s affidavit, presented more than five years after

trial, suggests that he might have been able to counter some of

the testimony given by Singletary.   However, the affidavit, the

record on appeal, and Perez’s own conclusional and speculative

assertions about his attorney’s failure to call Castro reflect

that his attorney made a reasonable strategic decision not to

call Castro.   See Alexander v. McCotter, 775 F.2d 595, 602 (5th

Cir. 1985) (§ 2254 case); Murray v. Maggio, 736 F.2d 279, 282

(5th Cir. 1984) (§ 2254 case); Strickland v. Washington, 466 U.S.
668, 689-94 (1984).   Castro’s attestations in fact do not

directly contradict Singletary’s testimony but merely suggest

Castro’s own unawareness of Perez’s role in the incidents

described by Singletary.   Moreover, Perez’s pleadings are

inadequate to explain how Castro’s testimony might have aided his

overall trial strategy or why Castro, who was apparently an

unindicted coconspirator, would even want to testify.     See Gomez

v. McKaskle, 734 F.2d 1107, 1109-10 (5th Cir. 1984) (§ 2254

case). Perez was not entitled to an evidentiary hearing on this

matter.

     The judgment of the district court is AFFIRMED.